EXHIBIT 10.1

LONE STAR TECHNOLOGIES, INC.
FORM OF OFFICER AND MANAGER
RESTRICTED STOCK AGREEMENT

RESTRICTED STOCK
GRANTED PURSUANT TO THE
2004 LONG-TERM INCENTIVE PLAN

Section 1.               Date of Grant.  This grant of restricted stock is made
on               , 20          (the “Date of Grant”) pursuant to and subject to
the terms hereof and all of the terms and conditions of the 2004 Long-Term
Incentive Plan (the “Plan”) of Lone Star Technologies, Inc. (“LST”).

Section 2.               Grant.  LST hereby grants to                (the
“Participant”)                shares (the “Shares”) of Common Stock, $1.00 par
value per share, of LST (“Common Stock”) subject to the restrictions and upon
the terms and conditions hereinafter stated.

Section 3.               Restrictions on Transferability.  The Shares shall not
be sold, assigned, transferred, disposed of, pledged or otherwise hypothecated
by Participant other than to LST until they are vested in accordance with the
terms hereof.

Section 4.               General and Accelerated Vesting.  Participant’s
ownership of the Shares not previously forfeited shall vest with respect to
          shares on each of the dates which are 24 months and 48 months,
respectively, after the Date of Grant.  Non-vested Shares not previously
forfeited shall immediately vest in Participant if Participant’s employment
terminates by reason of Participant’s death, retirement after age 65 or
retirement with the consent of LST (subject, in the case of retirement, to such
other conditions as LST may impose).  In addition, if there is a Change in
Control (within the meaning of Section 9(d) of the Plan) and, within two years
after the Change in Control, Participant’s employment is terminated by the
Company without Cause (within the meaning of Section 5(e)(ii) of the Plan) or is
terminated by Participant as a result of a reduction of his or her compensation
or any material change in location, authority, duties or other working
conditions of his or her employment, all of the Shares not then vested and not
previously forfeited shall immediately vest in Participant upon the date of such
termination.

Section 5.               Forfeiture. The Participant shall forfeit any unvested
Shares upon the termination of the Participant’s employment with LST (other than
a termination of employment that results in the vesting of Participant’s Shares
pursuant to the provisions hereof).

Section 6.               Stock Certificates.  LST shall retain physical
possession of the certificate(s) evidencing the Shares until the Shares become
vested or the Shares are forfeited. Participant shall deliver to LST stock
powers, endorsed in blank, relating to the Shares as soon as practical after the
Date of Grant.

Section 7.               Voting and Dividends.  All voting rights with respect
to the Shares shall be exercisable by Participant notwithstanding the
restrictions imposed on the Shares herein.  Any cash dividends paid on the
Shares shall be remitted to Participant, subject to applicable withholding. 
Stock distributed in connection with a stock split or stock dividend with
respect to

 

1

--------------------------------------------------------------------------------


 

the Shares shall be subject to the restrictions and risk of forfeiture to the
same extent as the Shares.

Section 8.               Tax Withholding.  When the restrictions imposed on any
of the Shares lapse, the Participant shall pay to LST in cash, or in Shares, or
make other arrangements satisfactory to LST regarding the payment of, any
federal, state or local taxes required by law to be withheld with respect to the
Shares, and LST and its subsidiaries shall, to the extent permitted by law, have
the right to deduct from any payment otherwise due to Participant any federal,
state or local tax required by law to be withheld with respect to the Shares.
Notwithstanding the foregoing, if Participant elects, within 30 days of the Date
of Grant, to include in taxable income the fair market value of the Shares,
Participant shall promptly pay to LST in cash any federal, state or local taxes
required to be withheld with respect to the Shares.

Section 9.               Rights of Participant.  Nothing herein contained shall
confer on Participant any right with respect to the continuation as a corporate
officer or employment or interfere with the right of LST to terminate such
employment.

Section 10.             Provisions of the Plan Control. This restricted stock
grant is subject to all the terms, conditions and provisions of the Plan, a copy
which has been furnished or made available to Participant, and to such rules,
regulations and interpretations as may be established or made by the Human
Resources Committee acting within the scope of its authority and responsibility
under the Plan. The applicable provisions of the Plan shall govern in any
situation where this instrument is silent or where the applicable provisions of
this instrument are contrary to or not reconcilable with such Plan provisions.

Section 11.             Miscellaneous.  LST shall have the right to offset
against its obligation to deliver any of the Shares any outstanding amounts owed
by Participant to LST at the time those Shares would otherwise be delivered.
This restricted stock grant shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its principles of
conflict of laws. The terms of this award may not be amended, except as provided
in the Plan or by a written instrument executed by LST and Participant.

LONE STAR TECHNOLOGIES, INC.

 

 

 

By:

 

Name:

 

Title:

 

 

 

2

--------------------------------------------------------------------------------

 

 